11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

In re Moises A. Hernandez,                   * Original Mandamus Proceeding

No. 11-21-00037-CV                           * March 25, 2021

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Williams, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Trotter, J., not participating)

     This court has considered Relator’s petition for writ of mandamus and
concludes that the petition should be dismissed for lack of jurisdiction. Therefore,
in accordance with this court’s opinion, the petition for writ of mandamus is
dismissed.